REISSUE NON-FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in Reissue Application 17/000,159 (“‘159”) for U.S. Patent No. 10,055,545 (“the ‘545 Patent”).
In a preliminary amendment filed August 21, 2020, claims 1-25 were canceled and claims 26-46 were added.  Claims 26-46 are currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Substitute Statement in Lieu of an Oath or Declaration (“Substitute Statement”) filed April 1, 2021, which states,
“This is a broadening reissue. New independent claims 26, 33, and 40 broaden, for example, claim 1 of US Patent No. 10,055,545 by changing and deleting the claim language. For example, the new independent claims do not include the features “receiving configuration information...” and “receiving specification information...”
The new independent claims also modify the language of the claims to more succinctly recite the inventive aspect. For example, the new independent claims recite features of "generating, from the staging data, master data..." "generating, from the staging data, a master data schema...,” and
"synchronizing, through the ETL laver, the master data across the plurality of source customer databases...””

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104A, 106A, 108A, 110A and 112A in Fig. 1.  Additionally, the text in Fig. 3 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

In claims 33 and 40: “the processor to translate source data into staging data… load the staging data into a master account database… generate, from the staging data, master data based at least in part on a set of search logic, a set of match logic, and a set of merge logic… and generate, from the set of staging data, a master data schema…” 

the processor is to identify one or more base entities of the staging data that each represent a particular prescriber based on the searching logic and matching logic”

In claims 35 and 42: “the processor is to generate a match score for each of the set of base entities based on the set of matching logic, wherein base entities that have a match score that exceeds a threshold represent the particular prescriber”

In claims 36 and 43: “the processor is to weigh and combine related entities of the base entity that match attributes of a master entity representing the particular prescriber, the master entity stored in the master account database”

In claims 37 and 44: “the processor is further to identify, from among base entities that do not have a match score above the threshold, one or more base entities that potentially represent the particular prescriber; and persist base entities that do not have a match score above the threshold and do not potentially represent the particular prescriber as unique entities in the master account database”

In claims 38 and 45: “the processor is further to for each of the one or more base entities that potentially represent the particular prescriber, determine whether to merge the base entity into the master entity based on the set of merge logic”

the processor is further to for each of the one or more base entities that represent the particular prescriber: determine whether the base entity is less updated than the master entity; and prune the base entity if it is less updated than the master entity, and merge the base entity into the master entity if it is more updated than the master entity”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter for claims 26-46:  While the claims have been broadened, the reasons for allowance indicated during the prosecution history of 14/328,047, the application that became the ‘545 Patent, still apply. The previous Examiner indicated the following:





Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘545 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/BJP/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992